Fourth Court of Appeals
                               San Antonio, Texas
                                    September 5, 2018

                                   No. 04-18-00551-CV

                               James Brent MANSFIELD,
                                       Appellant

                                            v.

                               Stormie Ray MANSFIELD,
                                        Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-17710
                      Honorable Stephani A. Walsh, Judge Presiding


                                     ORDER
      On August 23, 2018, Appellant filed a Motion to Require Findings of Fact and
Conclusions of Law. Upon review, we ORDER appellees to file in this court on or before
September 25, 2018 a response to appellant’s Motion to Require Findings of Fact and
Conclusions of Law.

                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of September, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court